EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Baruch Feldman (Reg. 74,029) on 03/02/2022 and 03/03/2022. 

Claims 1, 6, 7, 13, 22, have been amended.
Claims  5, 18, 20, 23, have been cancelled.
Claim 24 has been added.

Allowable Subject Matter

	Claims 1-4, 6-17, 19, 21, 22, 24, are allowed.

Please amend the claims as follows:

 1. (Currently Amended) A computer system comprising: 
a memory; 
a network interface; and 

identify a file to provide to the computing device, 
predict, via a neural network machine learning process having weight parameters trained using historical data representative of file access, and based on a geolocation at which peers of the user belonging to a group specified within the enterprise directory service have accessed the file, a geolocation at which the computing device is to request access to the file, 
predict, based on an average bandwidth at the geolocation in historical data representative of network bandwidth, the historical data filtered to include data specific to the peers of the user belonging to the group specified within the enterprise directory service, the average bandwidth comprising an average bandwidth among the peers belonging to the group, a network bandwidth to be available to the computing device at the geolocation, 
determine, based on the file and the network bandwidth, a first portion of the file to store in a cache of the computing device, and 
download, via the network interface, the first portion of the file to the cache. 
6. (Currently Amended) The computer system of claim 1, wherein the at least one processor is configured to predict the geolocation by identifying the geolocation within output from a geolocation prediction process comprising the neural network machine learning process. 
further comprises 

13. (Currently Amended) A method of managing cached data, the method comprising: 
receiving a file at a first computing device; 
receiving a request to share the file with a user; 
identifying an association between the user and a second computing device; 
predicting, based on a geolocation at which peers of the user belonging to a group specified within [[the]] an enterprise directory service have accessed the file, a geolocation at which the second computing device is to request access to the file; 
predicting, via a neural network machine learning process having weight parameters trained using historical data representative of file access, and based on an average bandwidth at the geolocation in historical data representative of network bandwidth, the historical data filtered to include data specific to the peers of the user belonging to the group specified within [[an]] the enterprise directory service, the average bandwidth comprising an average bandwidth among the peers belonging to the group, a network bandwidth to be available to the second computing device at the geolocation 

authenticating, via communication with the enterprise directory service, the user of the second computing device; and 
downloading the first portion of the file to the cache. 
22. (Currently Amended) The computer system of claim 1, wherein the at least one processor is configured to communicate with the enterprise directory service via a wired or wireless connection to a Local Area Network, a Wide Area Network, a Personal Area Network, or the Internet. 

23. (Canceled). 

24. (New) The method of claim 13, wherein predicting the network bandwidth to be available to the second computing device at the geolocation comprises predicting the network bandwidth to be available via a wired or wireless connection to a Local Area Network, a Wide Area Network, a Personal Area Network, or the Internet.






Reasons for Allowance
Claims 1-4, 6-17, 19, 21, 22, 24 are allowed in view of the examiner amendment and interviews held on 03/02/2022 and 03/03/2022. The following is an Examiner’s statement of reasons for allowance: None of the closest prior art of record Liang (US 2018/0176325), Mehrabanzad (US 2020/0358523), Ganesan (US 2009/0007196), and 
	While Liang disclosed pre-fecthing/pre-caching data by predicting content demand at a future UE location (Paragraph 33) and utilizing historical network conditions to make the determination (Paragraph 68), Mehrabanzad disclosed an enterprise server authenticating users in the enterprise organization (Paragraph 29), Ganesan disclosed determining portions of files to cache (Paragraphs 35, 38) and Shaheen disclosed determining an amount of storage needed to cache a file (Column 1, Lines 1-20), none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 13.
claims 2-4, 6-12, 14-17, 19, 21-24, further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.C.N/Examiner, Art Unit 2451  


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451